DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 12/29/2020 is acknowledged.

Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2020.


Specification
The abstract of the disclosure is objected to because of the following grammatical mistakes:
The sentence that the “label substrate including at least two die cuts” does not make sense given the rest of the context of the sentence.  This should be referring to the “liner substrate”.
The limitations of a “pull tab substantially centered at a bottom of the liner label of the liner substrate and the corresponding label of the label substrate” is objected to .
Correction is required.  See MPEP § 608.01(b).


The disclosure is objected to because of the following informalities:
In [0008], the phrase “a pull tab substantially centered at a bottom of the label and liner substrates and the liner label and a corresponding label of the at least three independent labels” does not make sense and does not agree with the similar limitations of the Abstract and is not shown in the drawings.  The objection can be overcome by changing the phrase to a “a pull tab substantially centered at a bottom of a first label of the at least three independent labels of the label substrate”.
In [0038], [0075] and [0076], applicants refer to the “liner substrate 120” as a “label substrate 120”, which is incorrect.  Please change these four instances to “liner substrate 120”.
Appropriate correction is required.


The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:

In claim 10, the specification does not have antecedent basis for a die cut “vertically extending for a length of the label substrate and the liner substrate”.
In claim 11, the specification does not have antecedent basis for “a first side of the die cut including two of the at least three labels and a second side of the die cut including: the liner label, the corresponding label of the label substrate, and the pull tab”.
In claim 12, the specification does not have antecedent basis for a “portion of a backside of the label substrate” on a second side of a die cut “includes an adhesive”.
	In claim 13, the specification does not have antecedent basis of “two adjoined labels”.
	In claim 17, the specification does not have antecedent basis for the liner label acting as a “shipping list”.
	In claim 18, the specification does not have antecedent basis for “a portion of the back side of the liner substrate includes an adhesive coating”


Claim Objections
Claims 1-12 and 14-16 are objected to because of the following informalities:  
In claim 1, the limitations of “to allow separation of the liner label and the corresponding label from the label combination” is objected to grammatically because the phrase that introduces the “corresponding label” is being rejected under 112(b), see below.  This objection can be overcome by “the liner substrate includes a liner label” to 
In claims 2-12, the preamble recitation of “label of claim” is objected to grammatically.  This objection can be overcome by changing the phrase to the “label combination of claim” which is how the claims will be interpreted.
In claim 2, the phrase “includes at least die cuts defining” is objected to grammatically.  The objection can be overcome by changing the phrase to “includes die cuts defining” which is how the claim will be interpreted.
In claim 5, the phrase “at least three labels” is objected to grammatically.  This objection can be overcome by changing the phrase to “at least three independent labels” which is how the claim will be interpreted.
In claims 5 and 6, the phrase “thermal transfer coating” is objected to grammatically because this would imply a thermal transfer donor.  The objection can be overcome by changing the phrase to “thermal transfer receptive coating” which is how the claim will be interpreted.
In claim 9, the phrase “the liner” is objected to grammatically.  This objection can be overcome by changing the phrase to “the liner substrate” which is how the claim will be interpreted.

In claim 11, the phrases “two of the at least three labels” and “the corresponding label of the label substrate” is objected to grammatically.  This objection can be overcome by changing the phrases to “two of the at least three independent labels” and “the first label of the at least three independent labels”, respectively.
In claim 12, the phrase “representing the second side includes an adhesive” is objected to grammatically as the phrase “representing” does not make sense in this context.  This objection can be overcome by changing the phrase to “on the second side of the die cut includes an adhesive” which is how the claim will be interpreted.
In claim 14, the phrase “one of…and a thermal transfer print coating” is objected to grammatically.  This objection can be overcome by changing the phrase to “one of…or a thermal transfer print coating” which is how the claim will be interpreted.
In claim 15, the phrase “one of…and an aqueous resin” is objected to grammatically.  This objection can be overcome by changing the phrase to “one of…or an aqueous resin” which is how the claim will be interpreted.
In claims 15 and 16, the phrase “thermal transfer print coating” is objected to grammatically.  This objection can be overcome by changing the phrase to “thermal transfer receptive coating” which is how the claims will be interpreted.
In claim 16, the phrase “one of…and a laser printer” is objected to grammatically.  This objection can be overcome by changing the phrase to “one of…or a laser printer” which is how the claim will be interpreted.



Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitations of “and a pull tab substantially centered at a bottom of the label and liner substrates and the liner label and a corresponding label of the at least three independent labels” renders the claim indefinite because it is unclear where the pull tab is located and how the pull tab is located on two different substrates.  This is impossible and does not agree with applicants’ Figures.  This rejection can be overcome by changing the phrase “a label substrate that includes at least three independent labels” to “a label substrate comprising at least three independent labels including a first label having a pull tab” and then amending the rejected phrase to “wherein the pull tab is substantially centered at a bottom of the first label of the at least three independent labels” which is how the claim will be interpreted.
In claim 3, the limitations that the liner substrate includes “at least two die cuts with one of the at least two die cuts corresponding to the liner label and the pull tab” render the claim indefinite because the pull tab is not on the liner side.  The Examiner suggests amending this limitation to be “one of the least two die cuts corresponding to 
In claim 4, the limitations that the “wherein liner substrate includes an area adjacent to the pull tab that extends below the pull tab and the area is devoid of any material” renders the claim indefinite because it is clear that the tab is part of the label substrate and not the liner substrate.  Also the term “below” is not defined as this could mean underneath, which would not make sense.  This rejection can be overcome by changing the phrase to “wherein an area adjacent the pull tab is devoid of the label substrate” which is how the claim will be interpreted.
In claim 6, the limitations that the thermal transfer coating “includes a lower wax content than an existing thermal transfer coating” renders the claim indefinite because it is unclear what level of wax is considered to be normal in “existing thermal transfer coatings”.  The specification and the level of one having ordinary skill do not shed light on what this term means, and therefore this renders the claim indefinite.  For purposes of examination, any level of wax will be acceptable.
	In claim 9, the limitation “the substrate” lacks antecedent basis as there are two substrates in claim 1.  This rejection can be overcome by changing the phrase to “the label substrate” which is how the claim will be interpreted.
	In claim 12, the phrase “wherein at least some portions of” renders the claims indefinite because this is a term of degree that renders the claim indefinite.  The term would imply that there is some larger number of “portions” of which a subset, i.e. “some” of them, have an adhesive.  The rejection can be overcome by changing the phrase to “wherein a portion of” which is how the claim will be interpreted.

	In claim 13, the phrase “and a pull tab defined by a first one of the three die cuts from the label substrate and one of the two liner die cuts” renders the claim indefinite because die cuts could not define a pull tab because a tab means there is nothing adjacent the tab; hence there could not be a cut between two pieces.  This rejection can be overcome by changing the phrase “a pull tab defined by a first one of the three die cuts from the label substrate and one of the two liner die cuts, the pull tab configured to allow separation of a first one of the three labels and the liner label together as two adjoined labels, wherein the pull tab is substantially centered at a bottom of the two adjoined labels” in claim 13 to “wherein a first die cut of the three die cuts in the label substrate defines a first label of the three labels, wherein the first label has a pull tab substantially centered at a bottom of the first label, wherein the pull tab is configured to allow separation of a first one of the three labels and the liner label together as two adjoined labels” which is how the claim will be interpreted.
	In claim 13, the phrase “in second areas defining the liner label” renders the claim indefinite because the liner label is one piece, so it is unclear how it defines 
	In claim 18, the limitations that “the portion includes the first one of the three labels from the label substrate, the liner label, and the pull tab” renders the claim indefinite because if the first label has adhesive on the liner label side of the device there is no way that the pull tab could configure the label combination to allow the removal of the liner label and the first label as two adjoined labels.  The adhesive would make it such that the liner label would remain attached and then the label could not be removed as adjoined labels.  This can be seen from [0052], which requires the complete opposite to what is claimed.


Claim Rejections - 35 USC § 103
Claims 1-5, 7, 8-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Keeton et al. (US 2009/0015649) in view of Brookshire et al. (US 2013/0068380).
With regard to claims 1-5, 8, 9, and 12-15, Keeton et al. teach a two-sided thermal media comprising a label and liner combination in Figure 16 that has a first substrate 1610, which reads on applicants’ label substrate, a coating 1620, which may be either a thermally sensitive or thermal transfer receptive coating, a second substrate 1615, which reads on applicants’ liner substrate, and a coating 1630, which may be a thermally sensitive or thermal transfer receptive coating [0136]-[0139] and [0143].  There may be an adhesive 1660 on a back side of the first substrate 1610 [0142].  
It would have been obvious to one having ordinary skill in the art to have made the label-liner combination of Figure 16 be a roll as is taught for another embodiment of a two-sided thermal media within Keeton et al.  The rationale to make it a roll is provide a customer with a sufficient amount of media to load into a printer for multiple uses.  
Brookshire et al. teach a two-sided label having perforations 115 and die cuts 155/157, in an upper layer 110 and a lower layer 150 of the label, wherein the upper layer reads on applicants’ label substrate and the lower layer reads on the liner substrate [0020] and [0024].  The perforations 115 and/or die cuts 155/157 would read on applicants’ claimed die cuts and/or perforations.  The Examiner is making this interpretation based upon [0029] of applicants’ specification, which show that applicants are treating these terms to be equivalents.  

    PNG
    media_image1.png
    501
    690
    media_image1.png
    Greyscale

113 reads on applicants’ first label of the label substrate and the central portion 153 reads on applicants’ liner label [0020] and [0021].  They also teach that tabs 131 or 132 may be included at one end of the central portion [0021].  Those tabs do not have any material underneath them, and therefore the area below them is devoid of material associated with the label.  An address can be printed on the outer face 109 of upper layer and a packing list can be printed on an outer face 151 of the lower layer 150 [0036].  The central portions 113 and 153 can be removed together [0041].
Since Keeton et al. and Brookshire et al. are drawn to two-sided labels that use thermal recording, it would have been obvious to one having ordinary skill in the art to have die cut the label roll of Keeton et al. to form a plurality of labels having the die cuts as taught by Brookshire et al.  It would have been obvious to have formed three or more labels side-by-side in the label roll such that they could be sold to the consumer for multiple uses.  This represents a mere duplication of parts that would not have unexpected results as all this involves is making multiple labels of the same type.  It would have been obvious to have made the labels separable from each other by way of die cuts such that they could be separated and used on separate products.  Three adjacent die cut labels on the roll would then read on the label combination claimed.  
Lastly, it would have been obvious to have placed tabs along any part of the central portion 113, including adding another tab substantially at the center of one side of the central portion.  This would be a mere duplication of parts that would not lead to an unobvious result as more tabs would allow the customer to grab and remove the label at different places.
1630 may be a thermal transfer receptive coating [0138]-[0139].  Since a thermally transfer receptive coating is an image receptive coating that will receive thermal transfer ink, it will intrinsically be capable of receiving inks via other printing methods, such as inkjet or laser printing.  
	With regard to claims 10 and 11, Brookshire et al. teach that the die cuts extend through both the lower layer 150 and the upper layer 110 in the same outline [0025].  The length of the perforation 115 extending along the longest side of the central portion 113 reads on the “vertically extending for a length” of claim 10.  Additionally, since three labels in a row have been rendered obvious by the Examiner, one side of this vertically extending die cut, i.e. the area outside the central portion 113, reads on the first side as the other labels of the label roll will be on that side, and the other side of the die cut reads on the second side, i.e. the central portion 113 area (see Figure 1).
	With regard to claim 17, Keeton et al. and Brookshire et al. both teach that writing may be present on any of the labels on both the front and back of those labels.  The form of the printed matter e.g. as an address, shipping list, promotional material, etc., carries no patentable weight as it is nonfunctional descriptive material.  Additionally, it would have been obvious to one having ordinary skill to have printed any material on the upper layer or lower layer of the label, including an address, shipping list, promotional material, etc., depending upon the end use of the label.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Keeton et al. (US 2009/0015649) in view of Brookshire et al. (US 2013/0068380) and further in view of Okumura et al. (5,276,002).
Keeton et al. in view of Brookshire et al. render obvious all of the limitations of claims 5 and 13 above.  Keeton et al. also teach that the coating 1630 may be a thermal transfer receptive coating and the second substrate 1615 may be a film, such as a polyester film, which would read on a translucent film [0136] and [0138]; however, they do not specifically teach the thermal transfer receptive coating being made of the aqueous based-resin claimed.
Okumura et al. teach an image-receiving sheet having an image-receiving layer that may be used for thermal transfer recording (col. 3, lines 44-50).  The image-receiving layer may be formed with a water-soluble resin and ammonia to make the coating composition alkaline, which read on applicants’ aqueous resin-based thermal transfer receptive coating (col. 3, lines 54-58 and col. 4, lines 53-66).  It is noted that the image-receiving layer of Okumura et al. does not use wax in their example 1 (see col. 8).  The coating may comprise an inorganic pigment, such as titanium dioxide, which will intrinsically make the coating more opaque (col. 6, lines 37-42).  
Since Keeton et al. in view of Brookshire et al. and Okumura et al. are drawn to thermal transfer receiving layers, it would have been obvious to one having ordinary skill in the art to have merely substituted the thermal transfer receptive coating of Keeton et al. in view of Brookshire et al. by using the coating composition for forming the thermal transfer image-receiving layer of Okumura et al.  The results of such a substitution would have been predictable to one having ordinary skill in the art.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Gerard Higgins/Primary Examiner, Art Unit 1796